Citation Nr: 1500128	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to increased rating for past fibrocystic breast disease currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating determination of the Regional Office (RO) in Montgomery, Alabama, which granted service connection for past fibrocystic breast disease rated as noncompensable.

The Veteran had a video hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that proceeding has been associated with the claims file.

This matter was remanded in September 2011 and November 2009; it is again before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.

The issue of depression as secondary to the Veteran's service connected past fibrocystic breast disease has been raised by the record by the Veteran's testimony in the April 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to her.

The Veteran's past fibrocystic breast disease is rated under Diagnostic Code 7699-7628.  The hyphenated diagnostic code indicates an unlisted disorder under DC 7699 which is rated, by analogy, under the criteria for 7628.  See 38 C.F.R. § 4.27 (2014).  The Veteran currently has a noncompensable rating pursuant to Diagnostic Code 7628 for past fibrocystic breast disease.  Diagnostic Code 7628 does not provide rating criteria, but instructs the adjudicator to rate on the basis of the affected part (i.e., skin, urinary and/or gynecological systems).  38 C.F.R. § 4.116, Diagnostic Code 7628.  As such, the Board finds a remand necessary to afford the Veteran a VA examination to determine whether the Veteran suffers from disorders of the skin, urinary and/or gynecological systems which are etiologically related to her past fibrocystic breast disease.  While the Veteran has appeared for VA examinations in September 2013 and February 2010 for her past fibrocystic breast disease, the prior exams have not addressed these questions.  

As well, during the April 2014 hearing, the Veteran stated that she receives regular treatment from the VA's Dothan Community Based Outpatient Clinic and the Southeast Alabama Medical Center for her past fibrocystic breast disease.  The AOJ should request these records from March 2012 to present.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records, namely from the Dothan Community Based Outpatient Clinic, from March 2012 to present.  In regard to private treatment records, namely those from the Southeast Alabama Medical Center from March 2012 to present, contact the Veteran and request that she provide permission to obtain the medical records or provide the records to VA herself.  If the records are unable to be obtained, a negative response should be recorded and added to the claims file.  Associate all records obtained or provided.

2.  Schedule the Veteran for appropriate VA examination(s) to clarify the extent of skin, urinary and/or gynecological systems related to her service-connected past fibrocystic breast disease.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the examiner for review, and the examiner(s) should note that it has been reviewed.  The examiner(s) should elicit from the Veteran a history of her symptoms.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  

The claims file must be properly documented regarding notifications to the Veteran as to the scheduled examination.

After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner(s) should specifically indicate whether the Veteran suffers or has ever suffered from manifestations of the skin (including scars), urinary and/or gynecological systems which are more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) etiologically related to her past fibrocystic breast disease.  

If the examiner(s) finds that the Veteran suffers from a manifestations of the skin, urinary and/or gynecological systems, the examiner(s) is requested to provide a full description of the nature and extent of any such manifestations.

In his or her rationale, the examiner(s) is requested to particularly consider the Veteran's 1996 surgery by Dr. H.G. to remove a large pelvic mass, any scars related to the surgery and any diagnoses related to that surgery, including the diagnosis of massive uterine fibroids, and opine as to that pathology's relationship to the pathology of the Veteran's past fibrocystic breast disease.  

The examiner(s) is further requested to consider the evidence of record reflecting urinary symptoms, including the Veteran's statement received September 2011 in which she complains of urination "starting and stopping," the February 2010 VA examination which noted bladder symptoms including                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      frequent, urgent urination, and the September 1975 treatment record which indicated frequent urination.

The examiner(s) should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3.  Ensure that the opinion reports and VA examination complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner(s) for necessary corrective action, as appropriate.

4.  Thereafter, the issue of entitlement to increased rating for past fibrocystic breast disease, currently evaluated as noncompensable, should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




